                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSEPH JONES,
     Plaintiff,

        v.                                            CIVIL ACTION NO. 19-CV-4724

SCI FAYETTE,
      Defendant.


                            -:<\v             ORDER

        AND NOW, this\~ day of October, 2019, upon consideration of Plaintiff Joseph

Jones's Motion to Proceed In Forma Pauperis (ECF No. 1), Prisoner Trust Fund Account

Statement (ECF No. 4), and Complaint (ECF No. 2), it is ORDERED that:

        1.     Leave to proceed in forma pauperis is GRANTED.

        2.     Joseph Jones, #NM-8344, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the

Superintendent of SCI Fayette or other appropriate official to assess an initial filing fee of 20%

of the greater of (a) the average monthly deposits to Jones's inmate account; or (b) the average

monthly balance in Jones's inmate account for the six-month period immediately preceding the

filing of this case. The Superintendent or other appropriate official shall calculate, collect, and

forward the initial payment assessed pursuant to this Order to the Court with a reference to the

docket number for this case. In each succeeding month when the amount in Jones' s inmate trust

fund account exceeds $10.00, the Superintendent or other appropriate official shall forward

payments to the Clerk of Court equaling 20% of the preceding month's income credited to

Jones' s inmate account until the fees are paid. Each payment shall refer to the docket number for

this case.
         3.     The Clerk of Court shall SEND a copy of this Order to the Superintendent of SCI

Fayette.

         4.     The Complaint is DEEMED filed.

         5.     The Complaint is DISMISSED WITHOUT PREJUDICE for failure to state a

claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), for the reasons in the Court's Memorandum.

         6.     Jones is given leave to amend within thirty (30) days of the date of this Order in

the event he can state a plausible basis for a claim against an appropriate defendant. Any

amended complaint must identify all defendants in the caption of the amended complaint in

addition to identifying them in the body of the amended complaint and shall state the basis for

Jones' s claims against each defendant. The amended complaint shall be a complete document

that does not rely on the initial Complaint or other papers filed in this case to state a claim.

When drafting his amended complaint, Jones should be mindful of the Court's reasons for

dismissing the claims in his initial Complaint as explained in the Court's Memorandum. Upon

the filing of an amended complaint, the Clerk shall not make service until so ORDERED by the

Court.

         7.    The Clerk of Court is DIRECTED to furnish Jones with a blank copy of this

Court's current standard form to be used by a self-represented litigant filing a civil action bearing

the above-captioned civil action number.

         8.     If Jones fails to comply with this Order, his case may be dismissed without further

notice for failure to prosecute.

                                               BY THE COURT:




                                                   2
